Title: To George Washington from John Mercereau, c.6 May 1780
From: Mercereau, John
To: Washington, George


          
            [c.6 May 1780]
          
          att the f[l]ag Staff 2–18 pounders the works on the Bank 12–24 pounders Cherry Redout 2–18 pounders—No. 1: 1–6 pounder No. 2: 3–9 pounder No. 3: 3–12 pounders—att Richmond three Small Redouts with Each One Gun 12 pounders, 22 Re[gi]m[en]t att Richmond, 82 att the flag Staff 57 Remt and Bartens at the Watering place No. 1–2–3 Buskerks Remt along Shore Light horse about 125 on the Island, 2 field pieases 4 Grass hopers 1: 24 pounder these at No. 1:2:3 the Refugees about 4 hundred inhabitents 350 this the State of Staton Island at present.
          
            N.B. The Flag staff—works on the Bank—& cherry redoubt are near together.
            No. 1, 2, & 3 are also near together at the watering place.
          
        